UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1751



AMEDE MOLIMI BULA BULA,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-466-106)


Submitted:   July 21, 2004                 Decided:   August 6, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ana T. Jacobs, ANA T. JACOBS & ASSOCIATES, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, David V.
Bernal, Assistant Director, Anthony P. Nicastro, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Amede Molimi Bula Bula, a native and citizen of the

Democratic Republic of the Congo, petitions for review of an order

of the Board of Immigration Appeals (“Board”) dismissing his appeal

of the immigration judge’s denial of his motion to reconsider.          We

have reviewed the administrative record and the Board’s order and

find that the Board did not abuse its discretion. See INS v.

Doherty, 502 U.S. 314, 323-24 (1992).         Additionally, we conclude

Bula Bula’s claims that the Board’s new streamlining regulations,

pursuant to which his appeal was decided by a single Board member,

were impermissibly retroactive, inconsistent with the Immigration

and Nationality Act, and in violation of his rights under the Due

Process Clause are foreclosed by Blanco de Belbruno v. Ashcroft,

362 F.3d 272 (4th Cir. 2004), in which we concluded to the

contrary.

            Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 2 -